Title: From John Quincy Adams to Thomas Boylston Adams, 2 July 1825
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear brother
					Washington 2 July 1825.
				
				In compliance with your letters of 2d and 23d ulto. I have executed a deed of my share of Land in Salem Vermont, which as soon as I can get it acknowledged, I will forward to Mr Baxter at BrowningtonI am not certain whether you intended to advise that I should buy out the rights of the heirs of Norton Quincy to the Wood Lot which you mention. If you do I shall readily consent to the purchase; but the plan which I have of it calls it Esqr. Quincy’s upper Cedar Swamp in Randolph, and makes of it only 1 Acre 3 Roods & 36 Rods. If it is worth only 25 dollars per Acre, I do not understand, how it should take 100 dollars to buy out Mr Norton—We are all, including your daughter, as well as people roasting at a slow ( not very slow) fire can beWith my duty to my father & kind affection to all the family / I am yours—
				
					
				
				
			